           Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 1 of 29




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


NATALIE JOHNSON,

                             Plaintiff,                                        ORDER
      v.
                                                                           19-cv-760-wmc
C.R. BARD INC. and
BARD PERIPHERAL VASCULAR INC.,

                             Defendants.




      Before the court is the parties’ request for ruling on objections to certain deposition

designations as to David Garcia.


 DEPON-          PL            DEF OBJECTIONS           PL RESPONSE TO                  COURT
 ENT             AFFIRM                                 OBJECTIONS                      RULING

                               Defendants object to     The testimony is directly       OVERRULED
                               this this testimony in   relevent to the issues of
                               its entirety.            risk/benefit therefore the
                                                        claims of a design defect and
                                                        Bard's negligence.

 Garcia,         11:12-
 David           11:17
 06/18/2020

 Garcia,         15:24-
 David           16:05
 06/18/2020      beginning
                 with "And
                 your"

 Garcia,         16:22-
 David           17:01
 06/18/2020      beginning




                                                   1
       Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 2 of 29




             with "And
             where"

Garcia,      18:20-
David        19:03
06/18/2020

Garcia,      19:18-
David        20:07
06/18/2020

Garcia,      20:09-
David        20:15
06/18/2020

Garcia,      21:05-
David        21:13
06/18/2020

Garcia,      22:02-
David        23:07
06/18/2020   beginning
             with "Just
             Briefly"

Garcia,      23:08-
David        23:16
06/18/2020

Garcia,      23:17-
David        24:07
06/18/2020

Garcia,      25:05-
David        25:14
06/18/2020

Garcia,      25:24-
David        26:18
06/18/2020

Garcia,      26:16-                                                  STRIKE
David        29:01                                                   26:16-26:21
06/18/2020




                                        2
       Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 3 of 29




Garcia,      29:07-
David        29:12
06/18/2020

Garcia,      31:01-
David        32:23
06/18/2020

Garcia,      33:22-
David        34:02
06/18/2020

Garcia,      35:12-
David        36:18
06/18/2020

Garcia,      37:05-
David        37:11
06/18/2020

Garcia,      40:15-
David        40:22
06/18/2020

Garcia,      41:03-
David        41:06
06/18/2020

Garcia,      42:04-      Object to undisclosed    Witness fully disclosed his      OVERRULED
David        42:08       expert opinion:          opinions timely and updasted     (see court’s
06/18/2020               Defendants object        his opinions in accordance       ruling on
                         because the opinions     with the MDL orders on new
                                                                                   defendants’
                         in this testimony were   data such as new studies.
                                                                                   sixth motion
                         not disclosed in Dr.     Several courts have ruled that
                                                                                   in limine)
                         Garcia’s expert report   the clot fomation report was
                         in the MDL.              timely as well. All were
                                                  provided well before this
                                                  preservation deposition.

Garcia,      42:21-      (42:21-46:11) Object     Witness fully disclosed his      OVERRULED
David        45:15       to undisclosed expert    opinions timely and updasted
06/18/2020               opinion: Defendants      his opinions in accordance
                         object because the       with the MDL orders on new
                         opinions in this         data such as new studies.
                         testimony were not       Several courts have ruled that
                         disclosed in Dr.         the clot fomation report was
                                                  timely as well. All were


                                             3
       Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 4 of 29



                         Garcia’s expert report   provided well before this
                         in the MDL.              preservation deposition.


Garcia,      45:16-      (42:21-46:11) Object     Witness fully disclosed his      OVERRULED
David        46:11       to undisclosed expert    opinions timely and updasted
06/18/2020               opinion: Defendants      his opinions in accordance
                         object because the       with the MDL orders on new
                         opinions in this         data such as new studies.
                         testimony were not       Several courts have ruled that
                         disclosed in Dr.         the clot fomation report was
                         Garcia’s expert report   timely as well. All were
                         in the MDL.              provided well before this
                                                  preservation deposition.

Garcia,      46:12-
David        46:12
06/18/2020

Garcia,      46:13-
David        47:13
06/18/2020

Garcia,      51:03-      (51:18-57:25) Object     Witness fully disclosed his      OVERRULED
David        51:07       to undisclosed expert    opinions timely and updasted
06/18/2020               opinion: Defendants      his opinions in accordance
                         object because the       with the MDL orders on new
                         opinions in this         data such as new studies.
                         testimony were not       Several courts have ruled that
                         disclosed in Dr.         the clot fomation report was
                         Garcia’s expert report   timely as well. All were
                         in the MDL.              provided well before this
                                                  preservation deposition.

Garcia,      51:21-      (51:18-57:25) Object     Witness fully disclosed his      OVERRULED
David        57:25       to undisclosed expert    opinions timely and updasted
06/18/2020               opinion: Defendants      his opinions in accordance
                         object because the       with the MDL orders on new
                         opinions in this         data such as new studies.
                         testimony were not       Several courts have ruled that
                         disclosed in Dr.         the clot fomation report was
                         Garcia’s expert report   timely as well. All were
                         in the MDL.              provided well before this
                                                  preservation deposition.




                                             4
       Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 5 of 29




Garcia,      58:03-        Object to undisclosed    Witness fully disclosed his      OVERRULED
David        59:01         expert opinion:          opinions timely and updasted
06/18/2020   beginning     Defendants object        his opinions in accordance
                           because the opinions     with the MDL orders on new
             with "Is a"
                           in this testimony were   data such as new studies.
                           not disclosed in Dr.     Several courts have ruled that
                           Garcia’s expert report   the clot fomation report was
                           in the MDL.              timely as well. All were
                                                    provided well before this
                                                    preservation deposition.

Garcia,      60:18-        (60:18-61:21) Object     Witness fully disclosed his      OVERRULED
David        61:21         to undisclosed expert    opinions timely and updasted
06/18/2020                 opinion: Defendants      his opinions in accordance
                           object because the       with the MDL orders on new
                           opinions in this         data such as new studies.
                           testimony were not       Several courts have ruled that
                           disclosed in Dr.         the clot fomation report was
                           Garcia’s expert report   timely as well. All were
                           in the MDL.              provided well before this
                                                    preservation deposition.

Garcia,      62:14-        (63:21-65:03) Object     Witness fully disclosed his      OVERRULED
David        64:14         to undisclosed expert    opinions timely and updasted
06/18/2020                 opinion: Defendants      his opinions in accordance
                           object because the       with the MDL orders on new
                           opinions in this         data such as new studies.
                           testimony were not       Several courts have ruled that
                           disclosed in Dr.         the clot fomation report was
                           Garcia’s expert report   timely as well. All were
                           in the MDL.              provided well before this
                                                    preservation deposition.

Garcia,      64:20-        (63:21-65:03) Object     Witness fully disclosed his      OVERRULED
David        65:03         to undisclosed expert    opinions timely and updasted
06/18/2020                 opinion: Defendants      his opinions in accordance
                           object because the       with the MDL orders on new
                           opinions in this         data such as new studies.
                           testimony were not       Several courts have ruled that
                           disclosed in Dr.         the clot fomation report was
                           Garcia’s expert report   timely as well. All were
                           in the MDL.              provided well before this
                                                    preservation deposition.




                                               5
       Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 6 of 29




Garcia,      66:05-      (66:29 - 66:24)             1. Witness fully disclosed his     OVERRULED.
David        66:24       Defendants object on        opinions timely and updasted       The studies
06/18/2020               the basis of Rules 401,     his opinions in accordance         were disclosed
                         402, and 403. Medical       with the MDL orders on new
                                                                                        during the
                         literature from 2017,       data such as new studies.
                                                                                        deposition,
                         2018, etc., has no          Several courts have ruled that
                                                                                        and so
                         relevance on Plaintiff's    the clot fomation report was
                         claims in this case.        timely as well. All were           defendants
                         (Expert references the      provided well before this          have been on
                         specific literature he is   preservation deposition. 2. Of     notice of the
                         referring to at 71:1-3;     course medical literature          evidence for
                         they are 2017 and           regarding efficacy of filters is   almost a year.
                         2018 articles.) Any         relevant to whether or not
                         purported relevance,        filters are efficacious.
                         which is denied, is
                         outweighed by the
                         prejudice and
                         confusion caused by
                         introduction of this
                         literature, as the body
                         of medical literature is
                         constantly evolving
                         and growing, and there
                         are many articles on
                         both sides of this
                         efficacy debate.
                         Injection of these
                         articles significantly
                         expands the scope of
                         evidence at this trial,
                         while obfuscating the
                         facts that are actually
                         relevant to Plaintiff's
                         claims. Any relevance,
                         which is denied, is
                         outweighed by
                         prejudice and
                         confusion.

Garcia,      68:25-      Same objection as           1. Witness fully disclosed his     OVERRULED
David        69:20       stated in response to       opinions timely and updasted
06/18/2020               Pg. 66. Object to           his opinions in accordance
                         undisclosed expert          with the MDL orders on new
                         opinion: Defendants         data such as new studies.
                         object because the          Several courts have ruled that
                         opinions in this            the clot fomation report was
                         testimony were not          timely as well. All were

                                               6
       Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 7 of 29



                         disclosed in Dr.         provided well before this
                         Garcia’s expert report   preservation deposition. 2. Of
                         in the MDL.              course medical literature
                                                  regarding efficacy of filters is
                                                  relevant to whether or not
                                                  filters are efficacious.

Garcia,      70:07-      Same objection as        1. Witness fully disclosed his     OVERRULED
David        70:12       stated in response to    opinions timely and updasted
06/18/2020               Pg. 66.                  his opinions in accordance
                                                  with the MDL orders on new
                                                  data such as new studies.
                                                  Several courts have ruled that
                                                  the clot fomation report was
                                                  timely as well. All were
                                                  provided well before this
                                                  preservation deposition. 2. Of
                                                  course medical literature
                                                  regarding efficacy of filters is
                                                  relevant to whether or not
                                                  filters are efficacious.

Garcia,      70:20-      Same objection as        1. Witness fully disclosed his     OVERRULED
David        71:11       stated in response to    opinions timely and updasted
06/18/2020               Pg. 66.                  his opinions in accordance
                                                  with the MDL orders on new
                                                  data such as new studies.
                                                  Several courts have ruled that
                                                  the clot fomation report was
                                                  timely as well. All were
                                                  provided well before this
                                                  preservation deposition. 2. Of
                                                  course medical literature
                                                  regarding efficacy of filters is
                                                  relevant to whether or not
                                                  filters are efficacious.

Garcia,      72:01-      Same objection as        1. Witness fully disclosed his     OVERRULED
David        72:07       stated in response to    opinions timely and updasted
06/18/2020               Pg. 66.                  his opinions in accordance
                                                  with the MDL orders on new
                                                  data such as new studies.
                                                  Several courts have ruled that
                                                  the clot fomation report was
                                                  timely as well. All were
                                                  provided well before this
                                                  preservation deposition. 2. Of
                                                  course medical literature

                                             7
       Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 8 of 29



                                                  regarding efficacy of filters is
                                                  relevant to whether or not
                                                  filters are efficacious.




Garcia,      72:23-      Same objection as        1. Witness fully disclosed his     OVERRULED
David        73:11       stated in response to    opinions timely and updasted
06/18/2020               Pg. 66.                  his opinions in accordance
                                                  with the MDL orders on new
                                                  data such as new studies.
                                                  Several courts have ruled that
                                                  the clot fomation report was
                                                  timely as well. All were
                                                  provided well before this
                                                  preservation deposition. 2. Of
                                                  course medical literature
                                                  regarding efficacy of filters is
                                                  relevant to whether or not
                                                  filters are efficacious.

Garcia,      74:11-      Same objection as        1. Witness fully disclosed his     OVERRULED
David        75:03       stated in response to    opinions timely and updasted
06/18/2020               Pg. 66. (74:25-3) Rule   his opinions in accordance
                         611(c) Leading           with the MDL orders on new
                         question of witness on   data such as new studies.
                         direct                   Several courts have ruled that
                                                  the clot fomation report was
                                                  timely as well. All were
                                                  provided well before this
                                                  preservation deposition. 2. Of
                                                  course medical literature
                                                  regarding efficacy of filters is
                                                  relevant to whether or not
                                                  filters are efficacious.

Garcia,      75:08-      Same objection as        1. Witness fully disclosed his     OVERRULED
David        77:01       stated in response to    opinions timely and updasted
06/18/2020               Pg. 66. (75:8-10) Rule   his opinions in accordance
                         611(c) Leading           with the MDL orders on new
                         question of witness on   data such as new studies.
                         direct. (76:18 - 77:1)   Several courts have ruled that
                         Leading question of      the clot fomation report was
                         witness on direct,       timely as well. All were
                         compound question,       provided well before this
                         counsel is testifying,   preservation deposition. 2. Of
                         Rule 704 Witness is      course medical literature
                         offering opinion on      regarding efficacy of filters is

                                             8
       Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 9 of 29



                         ultimate issue in the      relevant to whether or not
                         case.                      filters are efficacious.




Garcia,      77:04-      Same objection as          1. Whether the product is            OVERRULED
David        78:20       stated in response to      efficacious (whether it
06/18/2020               Pg. 66. Rule 611(c)        works/saves lives) is relevant
                         Leading question of        to the case and the evaluation
                         witness on direct,         of risk/benefit. There is no
                         compound question,         evidence that the filter is
                         counsel is testifying,     efficacious and this world
                         Rule 704 Witness is        renowned reseracher is setting
                         offering opinion on        our the basis for those
                         ultimate issue in the      opinions. This goes to liability
                         case. (78:05-78:20)        for actual damages not
                         Object to undisclosed      punitive damages. The
                         expert opinion:            Recovery filter is the initial
                         Defendants object          predicate product for the G2
                         because the opinions       line of filters which includes
                         in this testimony were     the Meridian. 2. The
                         not disclosed in Dr.       Recovery filter's efficacy or
                         Garcia’s expert report     lack thereof is relevant to this
                         in the MDL. Rules          Meridian filter because it was
                         401, 402, 403 –            during the Recovery
                         Testimony does not         evaluation that Bard
                         involve filter at issue    conducted an analysis as to
                         and/or failure mode at     whether any filter had proven
                         issue; Irrelevant and      efficacy. Dr. Garcia's
                         any probative value        testimony is that there has
                         outweighed by              not been since the Recovery
                         prejudicial effect. This   and other filter efficacy was
                         case does not involve      studied internally and by its
                         the Recovery Filter.       consultants at that time, there
                                                    have been no randomized
                                                    controlled trials and therefore
                                                    no high quality evidence of
                                                    efficacy in this filter either
                                                    based on the facts starting
                                                    with the Recovery. 3. All
                                                    failure modes are at issue
                                                    because the jury will be
                                                    deciding the risk/benefit and
                                                    that is as to all risks-- as it is
                                                    all risks upon which the
                                                    doctors base their decision to


                                              9
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 10 of 29



                                                 implant.4. Witness fully
                                                 disclosed his opinions timely
                                                 and updasted his opinions in
                                                 accordance with the MDL
                                                 orders on new data such as
                                                 new studies. Several courts
                                                 have ruled that the clot
                                                 fomation report was timely as
                                                 well. All were provided well
                                                 before this preservation
                                                 deposition.




Garcia,      79:14-     Same objection as        1. Witness fully disclosed his     OVERRULED
David        80:14      stated in response to    opinions timely and updasted
06/18/2020              Pg. 66. Rule 611(c)      his opinions in accordance
                        counsel is testifying    with the MDL orders on new
                        (80:8-14), Object to     data such as new studies.
                        undisclosed expert       Several courts have ruled that
                        opinion: Defendants      the clot fomation report was
                        object because the       timely as well. All were
                        opinions in this         provided well before this
                        testimony were not       preservation deposition. 2. Of
                        disclosed in Dr.         course medical literature
                        Garcia’s expert report   regarding efficacy of filters is
                        in the MDL.              relevant to whether or not
                                                 filters are efficacious.

Garcia,      81:24-     Same objection as        1. Witness fully disclosed his     OVERRULED
David        82:12      stated in response to    opinions timely and updasted
06/18/2020              Pg. 66. Object to        his opinions in accordance
                        undisclosed expert       with the MDL orders on new
                        opinion: Defendants      data such as new studies.
                        object because the       Several courts have ruled that
                        opinions in this         the clot fomation report was
                        testimony were not       timely as well. All were
                        disclosed in Dr.         provided well before this
                        Garcia’s expert report   preservation deposition. 2. Of
                        in the MDL.              course medical literature
                                                 regarding efficacy of filters is



                                           10
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 11 of 29



                                                 relevant to whether or not
                                                 filters are efficacious.




Garcia,      87:01-     402/403: Irrelevant      1. Witness fully disclosed his     OVERRULED
David        87:03      and unfairly             opinions timely and updasted
06/18/2020              prejudicial. Object to   his opinions in accordance
                        undisclosed expert       with the MDL orders on new
                        opinion: Defendants      data such as new studies.
                        object because the       Several courts have ruled that
                        opinions in this         the clot fomation report was
                        testimony were not       timely as well. All were
                        disclosed in Dr.         provided well before this
                        Garcia’s expert report   preservation deposition. 2. Of
                        in the MDL.              course medical literature
                                                 regarding efficacy of filters is
                                                 relevant to whether or not
                                                 filters are efficacious.

Garcia,      87:04-     402/403: Irrelevant      1. Witness fully disclosed his     OVERRULED
David        88:19      and unfairly             opinions timely and updasted
06/18/2020              prejudicial. Object to   his opinions in accordance
                        undisclosed expert       with the MDL orders on new
                        opinion: Defendants      data such as new studies.
                        object because the       Several courts have ruled that
                        opinions in this         the clot fomation report was
                        testimony were not       timely as well. All were
                        disclosed in Dr.         provided well before this
                        Garcia’s expert report   preservation deposition. 2. Of
                        in the MDL.              course medical literature
                                                 regarding efficacy of filters is
                                                 relevant to whether or not
                                                 filters are efficacious.

Garcia,      88:20-      (88:20 - 89:06)         1. Witness fully disclosed his     OVERRULED
David        88:21      Counsel is testifying    opinions timely and updasted
06/18/2020              Rule 611, compound       his opinions in accordance
                        question, leading.       with the MDL orders on new
                                                 data such as new studies.
                                                 Several courts have ruled that
                                                 the clot fomation report was
                                                 timely as well. All were
                                                 provided well before this
                                                 preservation deposition. 2. Of
                                                 course medical literature
                                                 regarding efficacy of filters is

                                           11
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 12 of 29



                                                  relevant to whether or not
                                                  filters are efficacious.




Garcia,      88:22-      (88:20 - 89:06)          1. Witness fully disclosed his     OVERRULED
David        89:06      Counsel is testifying     opinions timely and updasted
06/18/2020              Rule 611, compound        his opinions in accordance
                        question, leading.        with the MDL orders on new
                                                  data such as new studies.
                                                  Several courts have ruled that
                                                  the clot fomation report was
                                                  timely as well. All were
                                                  provided well before this
                                                  preservation deposition. 2. Of
                                                  course medical literature
                                                  regarding efficacy of filters is
                                                  relevant to whether or not
                                                  filters are efficacious.

Garcia,      89:10-     Rule 611(c) Leading       1. Witness fully disclosed his     OVERRULED
David        90:06      question of witness on    opinions timely and updasted
06/18/2020              direct. Rules 401, 402,   his opinions in accordance
                        403. Irrelevant and       with the MDL orders on new
                        unfairly prejudicial.     data such as new studies.
                        Counsel is testifying     Several courts have ruled that
                        Rule 611, compound        the clot fomation report was
                        question, leading.        timely as well. All were
                        Object to undisclosed     provided well before this
                        expert opinion:           preservation deposition. 2. Of
                        Defendants object         course medical literature
                        because the opinions      regarding efficacy of filters is
                        in this testimony were    relevant to whether or not
                        not disclosed in Dr.      filters are efficacious.
                        Garcia’s expert report
                        in the MDL.

Garcia,      90:08-     (90:08 - 91:17) Same      1. Witness fully disclosed his     OVERRULED
David        92:17      objection as stated in    opinions timely and updasted
06/18/2020              response to Pg. 66.       his opinions in accordance
                        91:25-92:17: 402/403;     with the MDL orders on new
                        questions and answers     data such as new studies.
                        relate to whether RCTs    Several courts have ruled that
                        have been conducted       the clot fomation report was
                        with filters other than   timely as well. All were
                                                  provided well before this
                                                  preservation deposition. 2. Of

                                           12
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 13 of 29



                        one at issue in this case   course medical literature
                        (Meridian)                  regarding efficacy of filters is
                                                    relevant to whether or not
                                                    filters are efficacious.


Garcia,      92:20-      402/403; questions         1. Witness fully disclosed his     OVERRULED
David        93:04      and answers relate to       opinions timely and updasted
06/18/2020              whether RCTs have           his opinions in accordance
                        been conducted with         with the MDL orders on new
                        filters other than one      data such as new studies.
                        at issue in this case       Several courts have ruled that
                        (Meridian)                  the clot fomation report was
                                                    timely as well. All were
                                                    provided well before this
                                                    preservation deposition. 2. Of
                                                    course medical literature
                                                    regarding efficacy of filters is
                                                    relevant to whether or not
                                                    filters are efficacious.

Garcia,      94:11-      402/403; questions         1. Witness fully disclosed his     OVERRULED
David        94:22      and answers relate to       opinions timely and updasted
06/18/2020              whether it is possible      his opinions in accordance
                        to conduct an RCT           with the MDL orders on new
                        with filters other than     data such as new studies.
                        one at issue in this case   Several courts have ruled that
                        (Meridian)                  the clot fomation report was
                                                    timely as well. All were
                                                    provided well before this
                                                    preservation deposition. 2. Of
                                                    course medical literature
                                                    regarding efficacy of filters is
                                                    relevant to whether or not
                                                    filters are efficacious.

Garcia,      95:02-      402/403; questions                                            OVERRULED
David        95:07      and answers relate to
06/18/2020              whether it is possible
                        to conduct an RCT
                        with filters other than
                        one at issue in this case
                        (Meridian)

Garcia,      95:11-     Rule 611(c) Leading         This is a non leading question     OVERRULED
David        95:14      question of witness on      and the answer is relevant.
06/18/2020              direct. Question is         The witness testifies that an
                        compound, vague, and


                                            13
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 14 of 29



                        non-sensical. Answer is    RCT could have been
                        cut off and unclear.       performed on the Meridian.

Garcia,      96:04-     (96:10 - 98:2) Same        1. Witness fully disclosed his     OVERRULED
David        98:02      objection as stated in     opinions timely and updasted
06/18/2020              response to Pg. 66.        his opinions in accordance
                        Defendants object          with the MDL orders on new
                        because the opinions       data such as new studies.
                        in this testimony were     Several courts have ruled that
                        not disclosed in Dr.       the clot fomation report was
                        Garcia’s expert report     timely as well. All were
                        in the MDL.                provided well before this
                                                   preservation deposition. 2. Of
                                                   course medical literature
                                                   regarding efficacy of filters is
                                                   relevant to whether or not
                                                   filters are efficacious.

Garcia,      98:15-     (98:15 - 100:18) Same      1. Witness fully disclosed his     OVERRULED
David        100:15     objection as stated in     opinions timely and updasted
06/18/2020              response to Pg. 66.        his opinions in accordance
                        Defendants object          with the MDL orders on new
                        because the opinions       data such as new studies.
                        in this testimony were     Several courts have ruled that
                        not disclosed in Dr.       the clot fomation report was
                        Garcia’s expert report     timely as well. All were
                        in the MDL.                provided well before this
                                                   preservation deposition. 2. Of
                                                   course medical literature
                                                   regarding efficacy of filters is
                                                   relevant to whether or not
                                                   filters are efficacious.

Garcia,      102:09-    Same objection as          1. Witness fully disclosed his     OVERRULED
David        103:03     stated in response to      opinions timely and updasted
06/18/2020              Pg. 66. (102:10-25):       his opinions in accordance
                        question calls for         with the MDL orders on new
                        narrative; it relates to   data such as new studies.
                        immediately preceding      Several courts have ruled that
                        testimony, which was       the clot fomation report was
                        not designated. Object     timely as well. All were
                        to undisclosed expert      provided well before this
                        opinion: Defendants        preservation deposition. 2. Of
                        object because the         course medical literature
                        opinions in this           regarding efficacy of filters is
                        testimony were not         relevant to whether or not
                        disclosed in Dr.           filters are efficacious.
                        Garcia’s expert report

                                            14
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 15 of 29



                        in the MDL.

                        103:1-3: testimony
                        relates to whether RCT
                        exists for filters not at
                        issue in this case
                        (Meridian is filter at
                        issue).

Garcia,      103:07-    Testimony relates to        1. Witness fully disclosed his     OVERRULED,
David        103:14     whether RCT exists for      opinions timely and updasted       and ADD
06/18/2020              filters not at issue in     his opinions in accordance         103:15-103:17
                        this case (Meridian is      with the MDL orders on new
                                                                                       for
                        filter at issue).           data such as new studies.
                                                                                       completeness
                        Object to undisclosed       Several courts have ruled that
                        expert opinion:             the clot fomation report was
                        Defendants object           timely as well. All were
                        because the opinions        provided well before this
                        in this testimony were      preservation deposition. 2. Of
                        not disclosed in Dr.        course medical literature
                        Garcia’s expert report      regarding efficacy of filters is
                        in the MDL.                 relevant to whether or not
                                                    filters are efficacious.

Garcia,      114:25-    Designation starts with     1. Whether the product is          OVERRULED,
David        116:05     an answer with no           efficacious (whether it            and ADD
06/18/2020              question designated         works/saves lives) is relevant     114:18-:114-
                        (114:25).                   to the case and the evaluation
                                                                                       21 for
                        These opinions and          of risk/benefit. There is no
                                                                                       completeness
                        subject matter was not      evidence that the filter is
                        properly and timely         efficacious and this world
                        disclosed by the            renowned reseracher is setting
                        witness in his MDL          our the basis for those
                        report and, pursuant to     opinions. This goes to liability
                        the procedure and           for actual damages not
                        rules employed by           punitive damages. The
                        Judge Campbell,             Recovery filter is the initial
                        should not be               predicate product for the G2
                        admissible. (115:16 -       line of filters which includes
                        116:5) Leading.             the Meridian. 2. The
                        Rules 401, 402, 403.        Recovery filter's efficacy or
                        Testimony does not          lack thereof is relevant to this
                        involve filter at issue     Meridian filter because it was
                        and/or failure mode at      during the Recovery
                        issue; Irrelevant and       evaluation that Bard
                        any probative value         conducted an analysis as to
                        outweighed by               whether any filter had proven


                                            15
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 16 of 29



                        prejudicial effect. HHE    efficacy. Dr. Garcia's
                        discussed relates to       testimony is that there has
                        Recovery Filter and is     not been since the Recovery
                        dated almost 9 years       and other filter efficacy was
                        before Plaintiff           studied internally and by its
                        received her Meridian      consultants at that time, there
                        Filter. Whether Bard       have been no randomized
                        conducted a risk-          controlled trials and therefore
                        benefit analysis about     no high quality evidence of
                        another filter (the        efficacy in this filter either
                        Recovery) almost 9         based on the facts starting
                        years before Plaintiff     with the Recovery. 3. All
                        received her filter is     failure modes are at issue
                        irrelevant, prejudicial,   because the jury will be
                        and would be               deciding the risk/benefit and
                        confusing and waste of     that is as to all risks-- as it is
                        time.                      all risks upon which the
                        Object to undisclosed      doctors base their decision to
                        expert opinion:            implant.4. Witness fully
                        Defendants object          disclosed his opinions timely
                        because the opinions       and updasted his opinions in
                        in this testimony were     accordance with the MDL
                        not disclosed in Dr.       orders on new data such as
                        Garcia’s expert report     new studies. Several courts
                        in the MDL.                have ruled that the clot
                                                   fomation report was timely as
                                                   well. All were provided well
                                                   before this preservation
                                                   deposition.

Garcia,      116:19-    611 -- designation is      1. Whether the product is            SUSTAIN
David        116:23     portion of question        efficacious (whether it
06/18/2020              without any answer;        works/saves lives) is relevant
                        402/403 -- question is     to the case and the evaluation
                        not evidence and thus      of risk/benefit. There is no
                        is not relevant; any       evidence that the filter is
                        potential probative        efficacious and this world
                        value is substantailly     renowned reseracher is setting
                        outweighed by              our the basis for those
                        prejudice and waste of     opinions. This goes to liability
                        time, given only           for actual damages not
                        question (no answer) is    punitive damages. The
                        included.                  Recovery filter is the initial
                        Designation references     predicate product for the G2
                        complaints of death        line of filters which includes
                        (116:23), which            the Meridian. 2. The
                        violates MIL No. 1.        Recovery filter's efficacy or

                                            16
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 17 of 29



                        (402/403 -- any          lack thereof is relevant to this
                        potential probative      Meridian filter because it was
                        value is substantially   during the Recovery
                        outweighed by            evaluation that Bard
                        prejudice.)              conducted an analysis as to
                                                 whether any filter had proven
                                                 efficacy. Dr. Garcia's
                                                 testimony is that there has
                                                 not been since the Recovery
                                                 and other filter efficacy was
                                                 studied internally and by its
                                                 consultants at that time, there
                                                 have been no randomized
                                                 controlled trials and therefore
                                                 no high quality evidence of
                                                 efficacy in this filter either
                                                 based on the facts starting
                                                 with the Recovery. 3. All
                                                 failure modes are at issue
                                                 because the jury will be
                                                 deciding the risk/benefit and
                                                 that is as to all risks-- as it is
                                                 all risks upon which the
                                                 doctors base their decision to
                                                 implant.4. Witness fully
                                                 disclosed his opinions timely
                                                 and updasted his opinions in
                                                 accordance with the MDL
                                                 orders on new data such as
                                                 new studies. Several courts
                                                 have ruled that the clot
                                                 fomation report was timely as
                                                 well. All were provided well
                                                 before this preservation
                                                 deposition.

Garcia,      116:24-    611 -- designation is    1. Whether the product is            SUSTAIN
David        116:25     portion of question      efficacious (whether it
06/18/2020              without any answer;      works/saves lives) is relevant
                        402/403 -- question is   to the case and the evaluation
                        not evidence and thus    of risk/benefit. There is no
                        is not relevant; any     evidence that the filter is
                        potential probative      efficacious and this world
                        value is substantailly   renowned reseracher is setting
                        outweighed by            our the basis for those
                        prejudice and waste of   opinions. This goes to liability
                        time, given only         for actual damages not

                                            17
Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 18 of 29



                  question (no answer) is   punitive damages. The
                  included.                 Recovery filter is the initial
                                            predicate product for the G2
                                            line of filters which includes
                                            the Meridian. 2. The
                                            Recovery filter's efficacy or
                                            lack thereof is relevant to this
                                            Meridian filter because it was
                                            during the Recovery
                                            evaluation that Bard
                                            conducted an analysis as to
                                            whether any filter had proven
                                            efficacy. Dr. Garcia's
                                            testimony is that there has
                                            not been since the Recovery
                                            and other filter efficacy was
                                            studied internally and by its
                                            consultants at that time, there
                                            have been no randomized
                                            controlled trials and therefore
                                            no high quality evidence of
                                            efficacy in this filter either
                                            based on the facts starting
                                            with the Recovery. 3. All
                                            failure modes are at issue
                                            because the jury will be
                                            deciding the risk/benefit and
                                            that is as to all risks-- as it is
                                            all risks upon which the
                                            doctors base their decision to
                                            implant.4. Witness fully
                                            disclosed his opinions timely
                                            and updasted his opinions in
                                            accordance with the MDL
                                            orders on new data such as
                                            new studies. Several courts
                                            have ruled that the clot
                                            fomation report was timely as
                                            well. All were provided well
                                            before this preservation
                                            deposition.




                                     18
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 19 of 29




Garcia,      120:08-    Rule 611: designated       1. Whether the product is            SUSTAIN
David        120:13     answer with no             efficacious (whether it
06/18/2020              question.                  works/saves lives) is relevant
                        Rules 401, 402, 403.       to the case and the evaluation
                        Testimony does not         of risk/benefit. There is no
                        involve filter at issue    evidence that the filter is
                        and/or failure mode at     efficacious and this world
                        issue; Irrelevant and      renowned reseracher is setting
                        any probative value        our the basis for those
                        outweighed by              opinions. This goes to liability
                        prejudicial effect. HHE    for actual damages not
                        discussed relates to       punitive damages. The
                        Recovery Filter and is     Recovery filter is the initial
                        dated almost 9 years       predicate product for the G2
                        before Plaintiff           line of filters which includes
                        received her Meridian      the Meridian. 2. The
                        Filter. Quality of         Recovery filter's efficacy or
                        "existing" literature      lack thereof is relevant to this
                        about another filter       Meridian filter because it was
                        (the Recovery) almost      during the Recovery
                        9 years before Plaintiff   evaluation that Bard
                        received her filter is     conducted an analysis as to
                        irrelevant, prejudicial,   whether any filter had proven
                        and would be               efficacy. Dr. Garcia's
                        confusing and waste of     testimony is that there has
                        time.                      not been since the Recovery
                                                   and other filter efficacy was
                                                   studied internally and by its
                                                   consultants at that time, there
                                                   have been no randomized
                                                   controlled trials and therefore
                                                   no high quality evidence of
                                                   efficacy in this filter either
                                                   based on the facts starting
                                                   with the Recovery. 3. All
                                                   failure modes are at issue
                                                   because the jury will be
                                                   deciding the risk/benefit and
                                                   that is as to all risks-- as it is
                                                   all risks upon which the
                                                   doctors base their decision to
                                                   implant.4. Witness fully
                                                   disclosed his opinions timely
                                                   and updasted his opinions in
                                                   accordance with the MDL
                                                   orders on new data such as


                                            19
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 20 of 29



                                                   new studies. Several courts
                                                   have ruled that the clot
                                                   fomation report was timely as
                                                   well. All were provided well
                                                   before this preservation
                                                   deposition.

Garcia,      124:21-    402/403 -- whether         1. Whether the product is            OVERRULED
David        125:22     filter causes DVT or       efficacious (whether it
06/18/2020              whether a clot forms a     works/saves lives) is relevant
                        top of filter is           to the case and the evaluation
                        irrelevant as those        of risk/benefit. There is no
                        claims are not made        evidence that the filter is
                        with respect to            efficacious and this world
                        Plaintiff; any potential   renowned reseracher is setting
                        probative value is         our the basis for those
                        substantially outeighed    opinions. This goes to liability
                        by prejudice, confusion    for actual damages not
                        of issues, and waste of    punitive damages. The
                        time.                      Recovery filter is the initial
                        611: (124:21-22)           predicate product for the G2
                        assumes                    line of filters which includes
                        facts/testimony not in     the Meridian. 2. The
                        evidence. (125:2-5)        Recovery filter's efficacy or
                        counsel is                 lack thereof is relevant to this
                        testifying/leading         Meridian filter because it was
                        question.                  during the Recovery
                                                   evaluation that Bard
                                                   conducted an analysis as to
                                                   whether any filter had proven
                                                   efficacy. Dr. Garcia's
                                                   testimony is that there has
                                                   not been since the Recovery
                                                   and other filter efficacy was
                                                   studied internally and by its
                                                   consultants at that time, there
                                                   have been no randomized
                                                   controlled trials and therefore
                                                   no high quality evidence of
                                                   efficacy in this filter either
                                                   based on the facts starting
                                                   with the Recovery. 3. All
                                                   failure modes are at issue
                                                   because the jury will be
                                                   deciding the risk/benefit and
                                                   that is as to all risks-- as it is
                                                   all risks upon which the

                                            20
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 21 of 29



                                                    doctors base their decision to
                                                    implant.4. Witness fully
                                                    disclosed his opinions timely
                                                    and updasted his opinions in
                                                    accordance with the MDL
                                                    orders on new data such as
                                                    new studies. Several courts
                                                    have ruled that the clot
                                                    fomation report was timely as
                                                    well. All were provided well
                                                    before this preservation
                                                    deposition.

Garcia,      142:19-    (143:15-17) Leading.        These are all non leading        OVERRULED
David        143:09                                 questions.
06/18/2020

Garcia,      144:02-    Leading. (144:2-11)         Nonleading. He is an expert      OVERRULED
David        144:11     Rule 601/602 & 612.         and has knowledge of this
06/18/2020              Lacks foundation,           subject matter. He is an
                        witness does not have       expert and doesn’t need
                        personal knowledge of       personal knowledge of facts in
                        subject matter, calls for   literature. These opinions
                        speculation by the          were disclosed.
                        witness.

Garcia,      144:14-    Leading, Rules              Nonleading. He is an expert      OVERRULED
David        147:01     601/602 & 612. Lacks        and has knowledge of this
06/18/2020              foundation, witness         subject matter. He is an
                        does not have personal      expert and doesn’t need
                        knowledge of subject        personal knowledge of facts in
                        matter, calls for           literature. These opinions
                        speculation by the          were disclosed.
                        witness. Non-
                        disclosure. (144:14-
                        147:01) Object to
                        undisclosed expert
                        opinion: Defendants
                        object because the
                        opinions in this
                        testimony were not
                        disclosed in Dr.
                        Garcia’s expert report
                        in the MDL.




                                             21
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 22 of 29




DEPONENT DEF     PL OBJECTIONS                    DEF RESPONSE TO                   COURT
         COUNTER                                  OBJECTIONS                        RULING

Garcia,     23:08-
David       23:16
6/18/2020

Garcia,     155:14-     Speculation               Witness is testifying about his   OVERRULED
David       155:20                                own personal experience and
6/18/2020                                         not speculating about other
                                                  doctors.

Garcia,     166:04-     From page 162 line 15                                       MOOT
David       166:11      through page 165 line
6/18/2020               25 defense counsel
                        goes into a strange set
                        of questions about
                        COVID and the
                        scheduling of his
                        deposition apparantly
                        intended to harass the
                        witness. None of it is
                        relevant. Objection
                        relevance.

Garcia,     166:14-     From page 162 line 15                                       MOOT
David       166:19      through page 165 line
6/18/2020               25 defense counsel
                        goes into a strange set
                        of questions about
                        COVID and the
                        scheduling of his
                        deposition apparantly
                        intended harass the
                        witness. None is
                        relevant. Objection
                        relevance.

Garcia,     167:07-
David       167:20
6/18/2020

Garcia,     168:04-     Objection as to the       Goes to bias, and Court           OVERRULED
David       168:14      Cook questioning page     denied the MIL on this issue.
6/18/2020               170:22-171:03             (See ECF No. 204, p. 20.)
                        Relevance.




                                           22
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 23 of 29




Garcia,     169:04-     Objection as to the        Goes to bias, and Court         OVERRULED
David       171:03      Cook questioning page      denied the MIL on this issue.
6/18/2020               170:22-171:03              (See ECF No. 204, p. 20.)
                        Relevance.

Garcia,     171:07-     Objection as to the        Goes to bias, and Court         OVERRULED
David       171:21      Cook questioning.          denied the MIL on this issue.   as to 171:07-
6/18/2020               Relevance.                 (See ECF No. 204, p. 20.)       171:16.
                                                                                   SUSTAIN as
                                                                                   to 171:17-
                                                                                   171:21.

Garcia,     171:24      Objection as to the        Goes to bias, and Court         SUSTAIN
David                   Cook questioning.          denied the MIL on this issue.
6/18/2020               Relevance.                 (See ECF No. 204, p. 20.)

Garcia,     172:02-     Objection as to the        Goes to bias, and Court         SUSTAIN
David       172:06      Cook questioning.          denied the MIL on this issue.
6/18/2020               Relevance.                 (See ECF No. 204, p. 20.)

Garcia,     172:08-     Objection as to the        Goes to bias, and Court         SUSTAIN
David       172:13      Cook questioning.          denied the MIL on this issue.
6/18/2020               Relevance. Objection       (See ECF No. 204, p. 20.)
                        as to the lawyers who
                        are questioning being
                        the same. Relevance.

Garcia,     173:03-     Objection as to the        Goes to bias, and Court         SUSTAIN as
David       173:14      Cook questioning.          denied the MIL on this issue.   to 173:03-
6/18/2020               Relevance. Objection       (See ECF No. 204, p. 20.)       173:10.
                        as to the lawyers who
                                                                                   OVERRULED
                        are questioning being
                                                                                   as to 173:11-
                        the same. Relevance.
                                                                                   173:14.

Garcia,     173:17-     Objection as to the        Goes to bias, and Court         OVERRULED
David       174:02      Cook questioning.          denied the MIL on this issue.
6/18/2020               Relevance.                 (See ECF No. 204, p. 20.)

Garcia,     174:04-     Objection as to the        Goes to bias, and Court         OVERRULED
David       174:08      Cook questioning.          denied the MIL on this issue.
6/18/2020               Relevance.                 (See ECF No. 204, p. 20.)

Garcia,     174:10-     Objection as to the        Goes to bias, and Court         OVERRULED
David       174:17      Cook questioning.          denied the MIL on this issue.
6/18/2020               Relevance.                 (See ECF No. 204, p. 20.)




                                              23
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 24 of 29




Garcia,     174:20-     Relevance                 Goes to bias, and Court         OVERRULED
David       175:03                                denied the MIL on this issue.
6/18/2020                                         (See ECF No. 204, p. 20.)

Garcia,     175:05-     Relevance                 Goes to bias.                   OVERRULED
David       175:10
6/18/2020

Garcia,     175:14-     Relevance                 Goes to bias.                   OVERRULED
David       175:21
6/18/2020

Garcia,     175:24-     178:20-179:4:             Goes to bias, and Court         OVERRULED
David       176:08      Objection Cook            denied the MIL on this issue.   as to 175:24-
6/18/2020               testimony not relevant.   (See ECF No. 204, p. 20.)       176:8.
                                                                                  SUSTAIN as
                                                                                  to 176:9-
                                                                                  176:13.

Garcia,     177:08-     Cook testimony not        Goes to bias, and Court         SUSTAIN
David       178:22      relevant.                 denied the MIL on this issue.
6/18/2020                                         (See ECF No. 204, p. 20.)

Garcia,     178:25-     180:14-22--Objection.     Goes to knowledge in the        SUSTAIN as
David       179:20      Surgeon general           medical community and an        to 178:25-
6/18/2020               questions and             expert can be impeached with    179:05.
                        testimony not relevant    hearsay.
                                                                                  OVERRULED
                        and the prejudice
                                                                                  as to 179:06-
                        outweighs any
                                                                                  179:20.
                        relevance; hearsay;

Garcia,     179:23-     Objection as to           Goes to knowledge and an        OVERRULED
David       180:22      Surgeon General Call      expert can be impeached with
6/18/2020               to action relevance and   hearsay.
                        prejudice outwieighs
                        relevance.

Garcia,     181:02-     Objection as to           Goes to knowledge and an        OVERRULED
David       181:16      Surgeon General Call      expert can be impeached with
6/18/2020               to action relevance and   hearsay.
                        prejudice outwieighs
                        relevance.

Garcia,     181:19-     Objection as to           Goes to knowledge and an        OVERRULED
David       182:16      Surgeon General Call      expert can be impeached with
6/18/2020               to action relevance and   hearsay.




                                           24
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 25 of 29



                        prejudice outwieighs
                        relevance.

Garcia,     182:18-     Objection as to           Goes to knowledge and an       OVERRULED
David       183:09      Surgeon General Call      expert can be impeached with
6/18/2020               to action relevance and   hearsay.
                        prejudice outwieighs
                        relevance.

Garcia,     185:13-     Objection as to           Goes to knowledge and an       OVERRULED
David       186:11      Surgeon General Call      expert can be impeached with
6/18/2020               to action relevance and   hearsay.
                        prejudice outwieighs
                        relevance. Objection as
                        to anticoagulation
                        evidence. Not relevant.

Garcia,     186:14-     Objection as to           Directly relevant to the       OVERRULED
David       190:03      relevance.                risk/benefit analysis of IVC
6/18/2020               Anticoagulation is not    Filters.
                        relevant as this filter
                        was not to be placed if
                        a patient could be
                        anticoagulated.

Garcia,     190:05-     Objection as to           Directly relevant to the       OVERRULED
David       194:05      relevance.                risk/benefit analysis of IVC
6/18/2020               Anticoagulation is not    Filters.
                        relevant as this filter
                        was not to be placed if
                        a patient could be
                        anticoagulated.

Garcia,     194:07-     Objection as to           Directly relevant to the       OVERRULED
David       194:12      relevance.                risk/benefit analysis of IVC
6/18/2020               Anticoagulation is not    Filters.
                        relevant as this filter
                        was not to be placed if
                        a patient could be
                        anticoagulated.

Garcia,     194:14-     Objection as to           Directly relevant to the       OVERRULED
David       195:03      relevance.                risk/benefit analysis of IVC
6/18/2020               Anticoagulation is not    Filters.
                        relevant as this filter
                        was not to be placed if
                        a patient could be
                        anticoagulated.



                                           25
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 26 of 29




Garcia,     199:08-        Objection as to           Directly relevant to the       OVERRULED
David       199:19         relevance.                risk/benefit analysis of IVC
6/18/2020                  Anticoagulation is not    Filters.
                           relevant as this filter
                           was not to be placed if
                           a patient could be
                           anticoagulated.

Garcia,     199:24-        Objection as to           Directly relevant to the       OVERRULED
David       203:13         relevance.                risk/benefit analysis of IVC
6/18/2020                  Anticoagulation is not    Filters.
                           relevant as this filter
                           was not to be placed if
                           a patient could be
                           anticoagulated.

Garcia,     203:15-
David       203:25
6/18/2020

Garcia,     204:24-
David       207:06
6/18/2020

Garcia,     207:08-
David       209:05
6/18/2020

Garcia,     209:07-
David       209:17
6/18/2020

Garcia,     209:19-        obj 212 line 23-213:08    Court denied this motion in    OVERRULED
David       210:17         Dr Streiff is not         limine. (See ECF No. 204, p.
6/18/2020                  relevant.                 20.)

Garcia,     210:19-
David       213:05
6/18/2020

Garcia,     213:07-
David       214:22
6/18/2020   Bard
            designates
            this only if
            the witness
            is allowed

                                              26
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 27 of 29




            to testify
            about
            literature
            that
            postdates
            the implant
            during
            direct.

Garcia,     214:24-
David       216:19
6/18/2020

Garcia,     216:22-
David       218:10
6/18/2020

Garcia,     218:22-
David       221:20
6/18/2020   Bard
            designates
            this only if
            the witness
            is allowed
            to testify
            about
            literature
            that
            postdates
            the implant
            during
            direct.

Garcia,     222:13-
David       223:05.
6/18/2020   Bard
            designates
            this only if
            the witness
            is allowed
            to testify
            about
            literature
            that

                                       27
      Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 28 of 29




            postdates
            the implant
            during
            direct.

Garcia,     223:10-
David       227:07.
6/18/2020   Bard
            designates
            this only if
            the witness
            is allowed
            to testify
            about
            literature
            that
            postdates
            the implant
            during
            direct.

Garcia,     228:07-
David       230:19
6/18/2020

Garcia,     231:20-
David       236:15
6/18/2020

Garcia,     242:02-
David       242:06
6/18/2020

Garcia,     242:09-
David       243:23
6/18/2020

Garcia,     244:10-
David       246:15
6/18/2020

Garcia,     250:20-
David       251:19
6/18/2020



                                       28
        Case: 3:19-cv-00760-wmc Document #: 291 Filed: 06/08/21 Page 29 of 29




 Garcia,          257:11-
 David            259:09
 6/18/2020

 Garcia,          259:11-
 David            260:03
 6/18/2020

 Garcia,          260:05-
 David            260:11
 6/18/2020

 Garcia,          260:13-
 David            262:03
 6/18/2020

 Garcia,          271:25-
 David            272:18
 6/18/2020



      Accordingly, IT IS ORDERED that the parties’ request for rulings on objections to certain

designations is GRANTED, and the objections are sustained in part and overruled in part as

provided above.

      Entered this 8th day of June, 2021.

                                            BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                             29
